Citation Nr: 1503195	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-19 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a disorder manifested by chest pain, to include costochondritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from May 2006 to November 2009.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Detroit, Michigan Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for chest pain.

In January 2014, and again in July 2014, the Board remanded the case to the RO for the development of additional evidence. At this time, the Board is satisfied that there has been substantial compliance with the directives in those remands. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

While the Veteran had chest pain likely due to costochondritis during active military service; he does not have any current chest disability.


CONCLUSION OF LAW

No current disability related to chest pain or costochondritis was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with notice in a letter issued in November 2009, before the initial May 2010 rating decision denying service connection for chest pain. In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letter also addressed who was to provide the evidence.

The record in this case is in electronic records systems, the Veterans Benefits Management System (VBMS) and Virtual VA. Before the May 2010 rating decision, efforts to obtain the Veteran's service medical records were unsuccessful. His service medical records ultimately were obtained, and were associated with the record in November 2010. The record also contains statements from the Veteran and reports of VA medical examinations. The examination reports include adequate information regarding the nature and likely history of any disorder manifested by chest pain.

In the January 2014 remand, the Board directed that the Veteran receive a new VA medical examination to clarify the existence and likely history of any current chest disorder. In the July 2014 remand, the Board instructed that the Veteran be asked to identify any records of treatment for a chest disorder. The Board again instructed that the Veteran receive a new VA examination addressing the nature and likely history of any current chest disorder. In an August 2014 letter, the RO asked the Veteran to identify any records of treatment for a chest disorder. In September 2014, the Veteran had a VA medical examination that addressed the current condition of his chest and the history of disorders affecting his chest. The Board is satisfied that there has been substantial compliance with the directives in the Board remands. Therefore, additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Chest Disorder

The Veteran essentially contends that chest pain that he experienced during service was a manifestation of an ongoing chronic disorder. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service medical records include a medical history completed in August 2009. He reported that since June 2009 he had experienced light pain in the middle of his chest. He indicated that the pain was present in certain positions, and while doing pushups. He denied any shortness of breath. A physician who examined him found that there was no underlying pathology.

The Veteran filed his claim for VA disability compensation in September 2009, before his November 2009 separation from service. The conditions for which he sought service connection included center chest pain, which he indicated had begun in June 2009.

On VA medical examination in January 2011, the Veteran reported that in about 2008 he began to have chest pain after strenuous exercise. He described the pain as a stabbing pain in the mid sternum area. He indicated that the pain did not radiate, and was not accompanied by any sweating or dizziness. He stated that he was not receiving treatment for the pain episodes. He reported that he presently worked part time in car assembly and also attended school. The examiner reported that current symptoms were limited to pain. There was reproducible tenderness of the costosternal joints. The function of muscles in the chest area was normal. Chest x-rays showed no abnormalities. Results of EKG testing were normal. The examiner's diagnosis was costochondritis. The examiner found that the disorder had no significant effects on the Veteran's occupation or daily activities.

On VA medical examination in September 2014, the examining physician reported having reviewed the Veteran's claims file in VBMS. The examiner noted that in the past the Veteran had an episode of acute chest pain that was diagnosed as costochondritis. The Veteran indicated that around 2008 he began getting chest pain after strenuous exercise. The examiner noted that he had some bony mid chest pain at the time of the 2011 VA examination. It was noted that the chest pain in 2011 subsided after taking pain medication. The Veteran indicated that he had not had any chest pain or related symptoms since the 2011 examination. In the 2014 examination, the examiner found no tenderness over the chest on deep palpation. The examiner provided the opinion that it is less likely than not that a current disorder manifested by chest pain was incurred or aggravated in service or as a result of events in service. The examiner explained that the Veteran reported a past episode of acute chest pain that resolved, and that there was no evidence of any current disorder of the chest.

The evidence shows that during service the Veteran had episodes of chest pain, and that clinicians have attributed the pain to costochondritis. On the 2014 VA examination, however, the Veteran did not have any current disability in the chest area. In the absence of a current disability, the Board denies the claim for service connection. If, in the future, disability develops that may be related to the history of costochondritis with chest pain, the Veteran certainly may submit a new claim for service connection for that disability.


ORDER

Entitlement to service connection for costochondritis with chest pain is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


